Case 1:15-cr-00252-PKC-RML Document 1457 Filed 11/19/20 Page 1 of 2 PageID #: 25573




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   ------------------------------------- x
                                         :
   United States of America,
                                                       :
                  Plaintiff,
                                                       :
          - against -
                                                           INDEX NO. CR. NO. 15-252 (S-3)
   Hugo Jinkis, Mariano Kinkis, Full Play Group S.A.,  :   (PKC)
   Hernan Lopez, Carlos Martinez, Gerard Romy, Ariel
                                                      :    NOTICE OF CHANGE OF
   Alvarado, Manuel Burga, Luis Chiriboga, Marco
   Polo Del Nero, Eduardo Deluca, Eugenio Figueredo, :     CONTACT INFORMATION
   Jose Luis Meiszner, Romer Osuna, Ricardo Teixeira,
   Reyanldo Vasquez and Jack Warner,                  :
                  Defendant.                           :

   ------------------------------------- x
   TO: ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES

          I have cases pending in this Court.

          Please take notice of the following attorney information changes for: CARLOS

    FRANCISCO ORTIZ. I am an Attorney. My EDNY Bar Number is: 0768-CO. My State Bar

    Number is: 2103315.

                  OLD FIRM: NORTON ROSE FULBRIGHT
                            1301 Avenue of the Americas
                            New York, NY 10019-6022
                            carlos.ortiz@nortonrosefulbright.com

                  NEW FIRM: McDermott Will & Emery
                            340 Madison Avenue
                            New York, NY 10173
                            (212) 547-5566
                            (212) 547-5444 (fax)
                            cortiz@mwe.com
Case 1:15-cr-00252-PKC-RML Document 1457 Filed 11/19/20 Page 2 of 2 PageID #: 25574




         I will continue to be counsel of record in the above-entitled case at my new firm.

   Dated: New York, New York.                       Respectfully Submitted,
          November 19, 2020
                                                    McDermott Will & Emery LLP
                                                    340 Madison Avenue
                                                    New York, New York 10173-1922
                                                    +1 212 547 5400



                                                    By: /s/ Carlos F. Ortiz
                                                        Carlos F. Ortiz
                                                        Attorneys for Plaintiff
                                                        Full Play Group S.A.




                                                 -2-
